                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION




WINDWOOD OAKS
TAMPA APARTMENTS, LTD.,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-203-T-23AAS

GENESTA MCCALL,

      Defendant.
____________________________________/


                                     ORDER

      Genesta McCall removes (Doc. 1) Windwood Oaks’ eviction action and

moves to proceed in forma pauperis. Windwood Oaks moves (Doc. 5) to remand, and

McCall fails to object. The magistrate judge recommends (Doc. 6) denying McCall’s

motion to proceed in forma pauperis and recommends remanding the action. More

than fourteen days has passed, and no party objects. The report and

recommendation (Doc. 6) is ADOPTED. For the reasons stated in the report and

recommendation, McCall’s motion (Doc. 2) to proceed in forma pauperis is DENIED,
and this action is REMANDED. The clerk is directed to mail a certified copy of this

order to the clerk of the County Court, Hillsborough County and to CLOSE the case.

      ORDERED in Tampa, Florida, on February 26, 2019.




                                       -2-
